UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4037



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOHN HENRY STACKS, JR.,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-01-135)


Submitted:   June 14, 2004                 Decided:   January 26, 2005


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Robert J. Conrad, Jr., United States Attorney, Gretchen
C. F. Shappert, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John Henry Stacks, Jr., pled guilty to a nine-count

indictment charging him with conspiracy to possess with the intent

to distribute cocaine and cocaine base, conspiracy to commit bank

robberies, carjacking, two counts of robbery, three counts of using

a firearm in relation to a crime of violence and possession of a

firearm by a convicted felon.     On appeal, Stacks contends the

district court erred by not determining the factual basis for each

of the charges in accordance with Fed. R. Crim. P. 11(b)(3).     He

further contends the court erred by not granting his motion to

withdraw his guilty plea to some of the charges.        Finding no

reversible error, we affirm.

          Because Stacks did not seek to withdraw his guilty plea

on the basis the district court failed to determine the factual

basis for the pleas, review is for plain error.    United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).      Under plain error

review, we may notice an error that was not preserved by timely

objection only if the defendant can demonstrate (1) that an error

occurred, (2) that it was plain error, and (3) that the error was

material or affected the defendant’s substantial rights.     United

States v. Olano, 507 U.S. 725, 731-32 (1993).      Even when these

three conditions are satisfied, we retain discretion whether to

correct the error, which we should exercise only if the “error




                               - 2 -
seriously affect[s] the fairness, integrity or public reputation of

judicial proceedings.”      Id.   We find there was no plain error.

            A defendant who seeks to withdraw his guilty plea before

sentencing must demonstrate a “fair and just reason” for withdrawal

of the plea.      Fed. R. Crim. P. 32(e).   A “fair and just” reason is

one that essentially “challenges the fairness of the Fed. R. Crim.

P. 11 proceeding” or “challenges the fulfillment of a promise or

condition emanating from the proceeding.” United States v. Lambey,

974 F.2d 1389, 1394 (4th Cir. 1992).           A court should closely

scrutinize the Rule 11 colloquy and attach a strong presumption

that the plea is final and binding if the Rule 11 proceeding is

adequate.   Id.    The district court’s denial of a motion to withdraw

a guilty plea is reviewed for abuse of discretion.       United States

v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996).       We find the court

did not abuse its discretion.

            Accordingly, we affirm the convictions and sentence.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                   - 3 -